DETAILED ACTION
This Office Action is in response to Applicant’s response filed 9 February 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 9 February 2021 have been fully considered but they are not persuasive. 		
Applicant argues Wallace’457 was used in previous rejections and those rejections stated Wallace’457 does not disclose a “shape memory filament”. This is true. However, as stated on page 3 of the 8/17/2020 Office Action, the Office’s interpretation of Wallace’457 was changed in light of further consideration of the prior art and/or amendments to the claims. This is permitted in a non-final rejection. 
Applicant argues Wallace’457 in view of Ferrera’291 fail to disclose a “shape memory filament”, as required by claim 1, because element 104 of Wallace’457 was not 
The Office Action states element 104 is considered “non-stretch resistant” because it is formed into a coil shape, as in Applicant’s own invention and page 11 of the 4/23/2020 response.  Applicant argues the specification and prior response do not state that something is inherently non-stretch resistant because it is formed into a coil shape; rather, page 11 states that shape wire 48 has a wavy orientation. This argument is persuasive. However, the Office maintains a coil shaped element, as Wallace’457’s element 104, is considered to be non-stretch resistant because it is wavy: a coil-shape is a more specific form of a wavy orientation. 
Applicant further argues that element 104 of Wallace’457 is not a shape memory filament: Applicant argues the term “coil” is typically a wire or filament wound into a coil shape. Once a filament is wound into a coil, it is no longer referred to as a filament. Applicant points to parts of the specification for support of this on pages 13-14 of the response. 
MPEP 2111.01 Section II states "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” In this case, although the specification uses the terms “filament” to be an element that has not been formed into a coil and “coil” to be a filament wound into a coiled shape, these terms are not limiting. Interpreting the term “filament” under a broadest reasonable interpretation, as explained in MPEP 2111, does not exclude filaments which have been turned into a coil-shaped element, as argued by Applicant. A filament that is formed into a coil is still a filament. 

Although Applicant did not explicitly argue element 108 is not a coil, the Office maintains it is considered a coil because it is wrapped into a coil shape around element 104. For example, column 3, lines 11-22 describe modifying the pitch of element 108 along the length of element 104. The claims do not place any material or shape limitations on element 108. Element 108 is considered to be a coil because it is disclosed as having a coiled shape, as shown in Figures 1b-1h and particularly in Figure 1b and described at column 3, lines 11-22. 
For these reasons, the rejections are maintained. 
	Claims 2-3 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US Patent 6,280,457) in view of Ferrera et al. (US Patent 6,638,291). 
Claim 1, 6: Wallace’457 teaches an embolic implant (100) having a proximal end (106 or 112) and a distal end (110 or 114); a first coil (108) having a length and a lumen 
The device of Wallace has a first, linear configuration (Figure 1) and second, expanded configuration (see the various embodiments of Figure 2). Wallace’457 further states the second expanded shape may be selected from a variety of shapes and sizes tailored for the particular use of the device and other shapes besides those shown are contemplated, as required for the particular use of the device (column 3, lines 28-40). 
Wallace’457 fails to disclose the second configuration specifically includes a proximal helical shape and a distal cubic shape. 
Like Wallace’457, Ferrera’291 is directed to an embolic implant that has a first, linear configuration (see Figure 1) and a second expanded configuration for filling an aneurysm (Figure 3b; column 1, lines 15-25). Specifically Ferrera’291 teaches the second expanded configuration of the embolic implant (1) has a helical proximal portion 
Claims 4, 5: Wallace'457 teaches providing the proximal end of the device with a an annular proximal bond (314) that is attached to the first coil (see Figure 5d) in order to serve as a spacer to further separate the coil from the core wire (310) used during electrolytic detachment. 
	Claim 10: Wallace’457 teaches the distal end of the coil has a distal tip (see Figure 1). 
	Claim 15: Wallace’457 shows the shape memory filament (104) has a proximal end and a distal end and a variable diameter that increases from a smaller diameter near the proximal end and a larger diameter towards the distal end of the device (see the annotated copy of Figure 1c below). 

    PNG
    media_image1.png
    273
    578
    media_image1.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace’457 in view of Ferrera’291, as applied to claim 1, further in view of Chen et al. (US Patent Application 2012/0209310). 
	Claim 7: Wallace’457, as modified, teaches the limitations of claim 7, including that the stretch resistant fiber is attached to the coil at both ends (column 7, lines 40-42) and that the fiber can be knotted (Figure 1g; column 9, lines 53-54), but fails to disclose an additional proximal constraint element such that the fiber passes through a hole in the constraint element. 
Chen’310 is directed to an embolic implant. Chen’310 shows an end with a fiber (310) that is attached to the end of the implant by passing the fiber (310) through a through hole (328) in order to attach the fiber to an end of the implant. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Wallace’457 by knotting the fiber through a through hole, as taught by Chen'310, because the substitution of one known attachment means (such as the one taught by Wallace’457) for another (such as the one taught by . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace’457 in view of Ferrera’291, as applied to claim 10, further in view of Tieu et al. (US Patent Application 2010/0268204). 
Wallace’457, as modified, teaches the limitations of claim 11 including that the stretch resistant fiber is knotted (Figure 1g) but fails to disclose the knot is embedded in a polymer or adhesive. 
Furthermore, Tieu’204 teaches that it is known to provide further reinforcement when attaching a fiber to something else with a knot by applying an adhesive over the knot (paragraph [0068]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the connection between the stretch resistant fiber knotted to the distal end of the implant in Wallace’457 by applying an adhesive over the knot, as taught by Tieu’204, in order to provide the stated advantages. 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 April 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771